Citation Nr: 0003606	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative disc disease of the lumbar 
spine, from the initial grant of service connection.  

2.  Entitlement to a compensable evaluation for service-
connected hiatal hernia, from the initial grant of service 
connection.  

3.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture of the right ankle, from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1982 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the RO which 
granted service connection for the disabilities now at issue 
on appeal.  A personal hearing was held at the RO in October 
1997.  

(The issues of higher ratings for the veteran's low back and 
right ankle disabilities are the subjects of the REMAND 
portion of this document.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the issue for a 
compensable rating for service-connected hiatal hernia has 
been obtained by the RO.  

2.  Since service connection was granted, the veteran's 
hiatal hernia has been manifested by dysphagia, pyrosis, and 
chest pain, without regurgitation, weight loss, hematemesis, 
melena, or anemia.  

3.  Since service connection was granted, the medical 
evidence does not show that the veteran's hiatal hernia is 
productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent for service-connected 
hiatal hernia from the initial grant of service connection 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.114, Part 4, Diagnostic Code 7346 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

When examined by VA in March 1997, the veteran was noted to 
be well nourished and well developed.  He reported problems 
with reflux esophagitis and occasional chest discomfort when 
raising his arms above his head.  The veteran reported that 
he did not get any relief with Mylanta and Maalox.  The 
examiner noted that the hiatal hernia was confirmed by an 
upper gastrointestinal (UGI) series in service.  He concluded 
that it was very likely that the veteran's current symptoms 
were caused by his hiatal hernia.  

By rating action in April 1997, service connection was 
established for hiatal hernia based on diagnostic studies 
showing a hiatal hernia in service and current findings of 
residual symptoms on VA examination shortly after discharge 
from service.  The RO assigned a noncompensable evaluation 
for hiatal hernia, effective from January 18, 1997, the day 
following the veteran's discharge from service.  

In his substantive appeal dated in May 1997, the veteran 
reported that his hiatal hernia was manifested by pain, 
discomfort and excess gas.

At a personal hearing at the RO in October 1997, the veteran 
testified that he had problems swallowing food and cold 
liquids, and that he had to chew his food very slowly and 
completely.  The veteran testified that he had heartburn and 
chest pain when lying down after eating.  He denied any 
regurgitation or vomiting, and reported that he did not take 
any medications for his condition.  

A VA medical report in 1997 indicated that the veteran was 
seen for a refill of his medications for low back pain.  He 
was described as well developed and well nourished.  The 
report noted that the veteran was working in construction at 
that time.  The veteran did not report any specific problems 
with his hiatal hernia but was given a refill of Cimetidine, 
and was told to return in six months.  A health risk 
management form dated in November 1997 shows that the 
veteran's current problems were degenerative disk disease of 
the lumbar spine and nicotine dependence.  Weights between 
February and November 1997 were no lower than 245.  Height 
was 6 feet 5 inches.


Increased Ratings in General

As noted above, service connection for hiatal hernia was 
established by rating action in April 1997, and a 
noncompensable evaluation was assigned, effective from 
January 18, 1997, the day following the veteran's discharge 
from service.  The veteran disagreed with the evaluation 
assigned and this appeal ensued.  In reviewing the record, 
the Board notes that the duty to assist has been complied 
with in connection with the hiatal hernia issue.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court held that 
where the claim arises from an original rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Under 
38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

Analysis

The veteran is currently assigned a noncompensable evaluation 
for his service-connected hiatal hernia under the provisions 
of Diagnostic Code 7346 which provides as follows:  

Hernia hiatal:  
  Symptoms of pain, vomiting, material weight loss and 
    hematemesis or melena with moderate anemia; or other 
    symptom combinations productive of severe impairment of 
health..............  60
  Persistently recurrent epigastric distress with dysphagia,
    pyrosis, and regurgitation, accompanied by substernal or 
arm
    or shoulder pain, productive of considerable impairment 
of health................  30
  With two or more of the symptoms for the 30 percent 
evaluation 
    of less 
severity.........................................................................
............  10

In the instant case, the Board finds that the veteran's 
symptoms more nearly approximate the criteria for a rating to 
10 percent for his service-connected hiatal hernia.  
Specifically, the Board finds that the medical evidence of 
record shows that the veteran has epigastric distress with 
dysphagia, pyrosis, and chest pain.  Therefore, a 10 percent 
evaluation is warranted under the rating criteria discussed 
above.  The evidence of record does not indicate that the 
veteran's symptoms are of such severity so as to satisfy the 
criteria for a rating higher than 10 percent.  The veteran 
testified at a personal hearing in October 1997 that he did 
not have any regurgitation or vomiting, and is there is no 
evidence of considerable impairment of health.  The veteran 
has been described by examiners as well nourished and well 
developed, and his weight has been listed as no less than 245 
pounds.  The veteran testified that he worked in 
construction, an occupation that would be difficult to pursue 
if one had considerable health impairment.  Accordingly, the 
Board finds that the veteran's symptoms satisfy the 
assignment for a 10 percent evaluation, and no greater, for 
his service-connected hiatal hernia.  


ORDER

A 10 percent evaluation for the veteran's service-connected 
hiatal hernia is granted, subject to VA regulations 
concerning payment of monetary benefits.  


REMAND

The veteran asserts that he has difficulty sitting and 
standing for prolonged periods of time due to his low back 
and right ankle disabilities.  The veteran testified that he 
has recurrent pain and swelling in his right ankle about 
three times a week, and that he has difficulty walking during 
flare-ups.  The veteran also testified that he experiences 
low back pain on a daily basis.  

Although the veteran was most recently examined by VA for 
rating purposes in April 1997, the examiner did not provide 
sufficiently detailed information to evaluate the veteran's 
service connected low back and right ankle disabilities.  
Furthermore, there were no findings reported concerning the 
degree of functional loss as required by 38 C.F.R. § 4.40.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") found that the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The Court remanded the case to 
the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  Additionally, because the Codes used to rate the 
veteran's low back disability are cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  The Court also held that the examiner should 
be asked to determine whether the joint exhibits weakened 
movement, excess fatigability, or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability, or incoordination.  

The RO's attention is also directed to the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted above, 
the Court held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case be REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected low back and right 
ankle disabilities from 1997.  Based on 
his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, not 
already obtained, as well as any VA 
clinical records, and associate them with 
the claims folder.  The VA records 
requested should include those from the 
VAMC, Charleston.

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the current severity of his 
low back and right ankle disabilities.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiners for review, and all indicated 
tests and studies should be accomplished.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The answers to the 
following questions should be proceeded 
with the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  No instruction/question 
should be left unanswered.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

Instructions for the orthopedic examiner:  

I.  The examiner should detail the 
degree of range of motion of the 
lumbar spine and right ankle, and 
what is considered normal range of 
motion in degrees.  For VA purposes, 
normal dorsiflexion of the ankle is 
to 20 degrees and normal plantar 
flexion is to 45 degrees.  

II.  The examiner should indicated 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending.  

III.  The examiner should determine 
whether the low back or right ankle 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

IV.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
low back or right ankle is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the veteran's service-
connected low back disorder.  

I.  The examiner should note whether 
the veteran suffers from recurring 
attacks of intervertebral disc 
syndrome, and if so, the degree of 
intermittent relief he experiences 
between those attacks.  The examiner 
should further state whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  The examiner should note if 
there is evidence that the veteran 
has sciatic neuropathy with 
characteristic pain attributable to 
the service connected back 
disability.  If so, the examiner 
should state whether the sciatic 
neuropathy results in demonstrable 
muscle spasm, absent ankle jerk, or 
any other neurological finding.  

Each question must be fully answered and 
explained.  The answers should be phrased 
using any standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected low back 
and right ankle disabilities have been 
provided by the examiners and whether the 
examiners have responded to all questions 
posed.  If the reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should also consider the case of 
Fenderson (discussed above) pertaining to 
staged ratings.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date of the 
examinations should be included in the 
claims folder, and citation to 38 C.F.R. 
§ 3.655 should be including in the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



